Citation Nr: 0637327	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  00-15 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran had active service from May 1959 to November 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in May 2006.  The Board remanded the 
case to the RO for consideration of additional evidence 
submitted to the Board by the veteran without waiver of 
consideration and for notification of the Dingess fourth and 
fifth notice elements required in service connection claims, 
i.e., pertaining to the effective date and disability rating, 
in accordance with newly established procedures.  This matter 
was originally on appeal from a January 2000 rating decision 
by the Regional Office (RO) of the Department of Veterans' 
Affairs (VA) in Cleveland, Ohio, which denied service-
connection for a head injury.  The case was also remanded for 
additional development in July 2004.  
 
In connection with this appeal, the veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge sitting in Washington, D.C., on August 2003.  A 
transcript of the proceeding has been associated with the 
veteran's claims file.

The Board notes that the veteran submitted additional medical 
records without a waiver of local jurisdiction.  The veteran 
had submitted two letters received in July 2006 and September 
2006 and a newspaper article.  If a SOC or SSOC is prepared 
before the receipt of further evidence, a supplemental 
statement of the case (SSOC) must be issued to the veteran, 
as provided in 38 C.F.R. § 19.31, unless the additional 
evidence is duplicative or not relevant to the issue(s) on 
appeal.  38 C.F.R. § 19.37(a).  In this case, the Board finds 
that the newly obtained evidence is duplicative (since it 
reiterates the veteran's claim as described in dozens of 
other statements from him) and not relevant to the issues 
pertinent to the veteran's claim for service connection 
because the evidence does not show that the residuals of head 
injury was caused by an in-service injury, nor does the 
evidence provide a medical nexus relating his head injuries 
to service or show that he has a current disability.  See 
Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" as 
"evidence having any tendency to make the existence of any 
fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").  Consequently, the Board may decide 
the case on the record.

The May 2006 Board Remand noted that at the August 2003 Board 
hearing the veteran raised an informal claim for service 
connection for residuals of injuries to the back and knees.  
These claims have not been adjudicated by the agency of 
original jurisdiction, and are again REFERRED to the RO for 
appropriate action.


FINDING OF FACT

There is no evidence verifying that the veteran suffered a 
chronic head injury during his period of service, and there 
is no medical evidence showing a causal link between the 
claimed current disability and any remote incident of 
service.


CONCLUSION OF LAW

The veteran does not have a chronic head injury that is due 
to disease or injury that was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§  1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Pursuant to the May 2006 Remand, the RO sent the veteran a 
letter dated May 2006 which fully satisfied all statutory and 
regulatory notice and duty to assist provisions of the law 
and then issued a supplemental statement of the case in 
August 2006 considering all the evidence of record.  
Consequently, the Board finds that there has been substantial 
compliance with the Board's May 2006 Remand.  See Dyment v. 
West, 13 Vet. App. 141 (1999). 

The veteran contends that he was mugged after leaving the day 
room of the reception center at Fort Knox, Kentucky, in late 
May or the first part of June 1959.  In a statement dated May 
2000, the veteran reported: "I got up to leave, went 
outside, and I was mugged, robbed and thrown down 12 concrete 
steps.  I was found unconscious and rushed to Ireland Army 
Hospital."  The veteran explained that he was admitted to 
the hospital for 4 to 5 days and then released.  The veteran 
explained that he has had severe headaches and blackouts ever 
since the incident.    

The veteran's service medical records are unavailable due to 
a fire.  Attempts to rebuild the file from other sources were 
unsuccessful.  The Board notes that VA was able to obtain the 
veteran's DD Form 214 which has been associated with the 
veteran's claims file.

The appellant's service medical records are not obtainable, 
and it is presumed that they were destroyed in a fire at the 
National Personnel Records Center in 1973.  There is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases such as this.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is 
no adverse presumption of service connection as a result of 
the loss of these records.  Cromer v. Nicholson, 455 F.3d 
1346 (Fed. Cir. 2006).  There is, however, an expanded duty 
to assist the veteran in obtaining evidence from alternate or 
collateral sources.  Id.  


While RO repeatedly attempted to obtain and reconstruct the 
veteran's service medical records, there is absolutely no 
evidence of record showing that the veteran sustained any 
head injuries during service.  The only evidence of record 
supporting that the veteran sustained head injuries in 
service is his own lay testimony which is not supported by 
any objective evidence of record.

At the August 2003 Board videoconference hearing, the veteran 
reported that while he did not seek any medical treatment for 
the residuals of his head injuries in 1960 or within a year 
of coming out of service, the veteran reports that he has 
experienced periodic headaches and blackouts since he was 
discharged.       

Post-service medical records reveal that the veteran was 
first treated for headaches more than a decade after service.  
Private medical records from Fort Hamilton Hughes Memorial 
Hospital Center indicate that the veteran was admitted to the 
hospital on March 25, 1971, for a cerebral concussion which 
was caused by being kicked in the head by a friend.  The 
treatment records indicate that he was complaining of 
continuous headaches and feeling faint.  The records also 
indicate that the veteran enjoyed good health in the past and 
had no history of any other abnormalities except 
hospitalization for surgery of the right knee.  The discharge 
summary indicated a normal skull x-ray and brain scan.  The 
veteran was released on March 27, 1971.  

The veteran was again admitted to the same hospital for light 
headedness and headaches from September 25, 1977, to October 
1, 1977.  A treatment record dated September 26, 1977, 
indicates that the veteran was diagnosed with "Organic Brain 
Syndrome-Secondary to Carbon Monoxide Poisoning" after 
pulmonary testing. While the veteran's treatment records 
appear to be incomplete, there is no indication that this 
condition was ever linked to military service.  It was noted, 
though, that the veteran worked in a "garage mechanic body 
shop."   

Chiropractic treatment records from Dr. Knowling from August 
1994 to December 1994 indicate that the veteran was 
experiencing pain in the neck, back, shoulder, and also 
experiencing headaches.  None of these symptoms were 
attributed to military service.

The veteran also submitted medical records from the treatment 
he received by a Dr. Kahn pertaining to a back and spine 
disorder from May to June 1995 and an undated report which 
summarized his injuries related to an automobile collision 
from July 1994 to May 1995.  Although these records reveal 
that the veteran was experiencing head, back, shoulder and 
neck pain along with a degenerative condition of lumbar spine 
and post concussion syndrome, none of these injuries were 
ever related to the head injuries the veteran sustained 
during military service.  The injuries were all related to an 
automobile accident which medical records reveal occurred in 
July 1994.   

A July 1998 note concerning treatment for hepatitis indicated 
that the veteran complained of headaches "once in a while."  
No diagnosis was provided.

A letter dated November 2004 from Dr. Berner indicated that 
the veteran was receiving treatment from his office on and 
after August 16, 2002.  The letter noted that the veteran was 
treated by Dr. Berner for the injuries he sustained in a 
motorcycle accident that occurred in July 2002.  While Dr. 
Berner noted that the veteran reported on an "Automobile and 
Job Inquiry Information form," that he had experienced head 
and neck injuries in 1959 during military service, Dr. Berner 
noted that he treated the veteran for general back and right 
knee pain.  Although the report indicated that the veteran 
had complained of general back and knee pain that had been 
on-going since 1959, Dr. Berner rendered no opinion on the 
head injuries he purportedly received in 1959.  Dr. Berner 
concluded: 

The treatment that [the veteran] received 
was for a mild exacerbation of his 
original injury that occurred in 1959.  
The treating diagnosis for his 
exacerbation was 847.0, Cervical 
Sprain/Strain and 846.0, Lumbosacral 
Sprain/Strain.  As I am sure you are 
aware, sprain/strains typically heal 
within 4-6 weeks.

The first question that must be addressed is whether there is 
competent evidence of a current disability.  None of the 
recent medical evidence shows diagnosis of any type of brain 
disorder or injury.  The veteran claims he has blackouts and 
headaches.  None of the recent medical evidence shows 
complaints of blackouts or diagnosis of same.  There are some 
scattered references to headaches in the medical evidence 
dated in the 1990s, but no diagnosis of an actual headache 
disorder.

Even if the Board were to accept that the veteran currently 
has a disability, this claim still must fail.  Service 
connection may indeed be granted when a chronic disease or 
disability is not present in service, but there is evidence 
of continuity of symptomatology after service.  See  38 
C.F.R. §3.303(b) (2006).  In accordance with the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, No. 05-7174 (Fed. 
Cir. June 14, 2006), the Board concludes that the lay 
evidence presented by the veteran concerning his continuity 
of symptoms after service is not credible.  He claims that he 
has had blackouts, been passing out, and headaches constantly 
since 1959.  However, the medical evidence in the file simply 
does not support such a proposition.  When he had knee 
surgery in 1961, his past medical history was merely 
"pneumonia."  Surely if the veteran had incurred a head 
injury as severe as he now claims with continuous problems, 
he would have reported this during a medical evaluation 
conducted less than two years after his discharge from 
service.  He did not.  He points to the 1971 records as 
support for the proposition that he incurred a head injury 
during service, but those records relate his complaints of 
headaches, etc., to a cerebral concussion incurred a few days 
earlier.  There is no reference to a prior history of a head 
injury or of chronic headaches.  In fact, the records 
explicitly state that he had enjoyed good health in the past 
with no history of other abnormalities.  A history of chronic 
headaches, etc., is also absent from the 1977 treatment 
records related to carbon monoxide poisoning.   

The veteran is competent to report such subjective complaints 
as headaches and blackouts.  However, the Board does not find 
his allegations and reported history credible.  Credibility 
is an adjudicative, not a medical determination.  The Board 
has "the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
there are objective documents, described in detail above, 
that clearly refute his reported history and many aspects of 
his sworn testimony.  Because of the inconsistency, and the 
lack of any corroborating evidence, the Board finds that the 
appellant's allegations have limited, if any, probative 
value.
   
Even without accepting that the veteran has had continuous 
symptoms since service, he could still be awarded service 
connection if there is competent evidence showing a causal 
connection between the veteran's current purported disability 
and service.  As discussed above, whether he even has the 
disability he claims is extremely questionable.  Furthermore, 
no medical professional has ever provided an opinion that he 
has residuals of the claimed in-service head injury.

While the veteran's accredited representative, in the Written 
Brief Presentation dated February 2006, argues that Dr. 
Berner's opinion diagnoses the veteran with a current 
disability and links the veteran's condition to service, the 
Board finds that this is not true.  There is no opinion 
related a condition to a head injury sustained during his 
period of military service.  Clearly, the opinion 
acknowledges the veteran's claimed in-service injuries, as 
reported by the veteran, and then goes on to acknowledge the 
current treatment for spinal disabilities.  As noted in the 
Introduction above, the question of entitlement to service 
connection for spine disorders is not before the Board at 
this time.  Moreover, even if it could be argued that the 
opinion can somehow be read to link the head injuries the 
veteran purportedly experienced in service to a current 
chronic condition, the opinion would not be probative because 
it would be based entirely on the medical history provided by 
the veteran.  LeShore v. Brown, 8 Vet. App. 405 (1995) (the 
Court has held that a bare transcription in a medical record 
of the veteran's self-reported history, unenhanced by medical 
analysis, does not constitute competent medical evidence).  

The Board must rely on the medical evidence of record.  
Without any such evidence linking the veteran's claimed 
current condition to service, service connection must be 
denied.  The Board has considered statements from the 
veteran.  While he may believe that his current condition is 
the result of an in-service injury to the head, his testimony 
amounts to that of a lay person.  A lay person has no 
competence to offer a medical opinion in that regard.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Letters dated October 2002, October 2004, and May 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although these letters were not 
sent prior to initial adjudication of the veteran's claim, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claim was readjudicated and 
additional supplemental statements of the case (SSOC) were 
provided to the veteran in February 2003, August 2005, and 
August 2006.  The veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  The October 2004 and May 2006 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  As the Board concludes above that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.
  
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records were found 
unavailable, due to a fire, but VA attempted to obtain the 
records of medical treatment in service from the National 
Personnel Records Center (NPRC).  However, as noted above, 
these records could not be obtained.  In addition, VA's 
attempts to verify the veteran's purported in-service 
injuries through other sources have been unsuccessful.  
Further, attempts to obtain the veteran's Social Security 
Administration records have also been unsuccessful because 
the records have reportedly been destroyed.  While the 
veteran has identified private medical records relevant to 
his claim, he has not signed the proper authorization forms 
to allow VA to attempt to obtain these records.  The 
veteran's VA medical treatment records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant has at no time referenced any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A (d), to provide an appellant 
with a medical nexus opinion.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  See also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 
3.159(c)(4)(i) is not in conflict with section 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to section 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under section 5103A to provide a 
claimant with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his 
military service").     
   
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.




_____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


